Luke, J.
1. Where a judge gives in charge to the jury the general prin-
ciples of law applicable to an issue in the case, a party who desires more specific and concrete instructions as to his contentions should make a request therefor in writing; and where the court has correctly instructed the jury as to the law applicable to the issues involved in the ease, failure to affirmatively, state the contentions of the parties as shown by the pléadings is not cause for a new trial. See Charleston & Western Carolina Ry. Co. v. Duckworth, 7 Ga. App. 350 (2) (66 S. E. 1018); Wrightsville & Tennille R. Co. v. Gornto, 129 Ga. 204 (2, 3) (58 S. E. 769).
2. The court did not err upon the question of the admissibility of the evidence as complained of in the motion for a new trial. See Lawson v. Prosser, 146 Ga. 421 (91 S. E. 469).
3. The charge of the court, when considered' as a whole, was full and fair; the evidence authorized the verdict, which the trial judge, in the exercise of his discretion, approved. All assignments of error have been carefully examined, and for no reason assigned did the court err in overruling the motion for a new trial.

Judgment affirmed.


Wade, C. J., and Jenlcins, J:, concur.